Citation Nr: 0824154	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected right forearm fracture residuals, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1970 to December 1973.  

In December 2004, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts granted service 
connection for a fractured right forearm.  A noncompensable 
(zero percent) disability rating was assigned.  The veteran 
has appealed the assigned disability rating.

In an April 2006 rating decision, the RO granted an increased 
rating, 10 percent.  The veteran has continued to disagree 
with the assigned rating.

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in October 
2006.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In May 2007 the Board remanded the veteran's case for 
additional procedural development.  A supplemental statement 
of the case was issued in March 2008 which increased the 
veteran's disability rating to 20 percent.  Since a 20 
percent disability rating does not constitute the maximum 
available schedular rating and because the veteran has not 
withdrawn his appeal of this issue, the issue of entitlement 
to an increased rating right forearm fracture residuals 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The case is once again before the Board. 


FINDINGS OF FACT

1.  The veteran's right forearm fracture residuals is 
manifested by a pain, weakness and decreased range of motion.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
forearm fracture residuals, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected right forearm fracture residuals are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5206 (2007).

2.  The criteria for referral for increased disability rating 
for the service-connected right elbow disability for 
consideration  on an extra-schedular basis are not met. 
38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for right forearm fracture residuals, which as noted 
in the Introduction have recently been assigned a 20 percent 
rating.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In May 2007, the Board remanded the case to the VA Appeals 
Management Center (AMC) in order to provide the veteran with 
additional notice of the Veterans Claims Assistance Act of 
2000 (VCAA) and the decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  This was accomplished in a June 1, 2007 
letter.  The case was then to be readjudicated.  As was 
indicated above, this has been done.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the AMC 
dated June 1, 2007 including a request for evidence that 
"your service-connected disability has gotten worse." 

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced June 2006 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The June 2006 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original] 

The Board notes that the June 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the RO 
or the AMC and thus complied with the "give us everything 
you've got" requirement of 
38 C.F.R. § 3.159(b)(1).

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced June 1, 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the March 2008 SSOC, following the issuance of the June 2007 
letter, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records and provided him with 
a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in October 2006 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and their residual 
conditions in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2007). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2007).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2007).



Assignment of diagnostic code

The veteran's right forearm fracture residuals are currently 
rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5206 
[limitation of flexion of forearm].  See 38 C.F.R. § 4.20 
(2007) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran evidences a limited range of motion for his right 
forearm, so employment of Diagnostic Code 5206 [forearm, 
limitation of flexion of] applies to the veteran's right arm 
disability.  The Board will also rate the veteran's 
disability under Diagnostic Code 5207 [forearm, limitation of 
extension of].  

The remaining diagnostic codes pertaining to the elbow 
involve ankylosis of the elbow, impairment of the flail 
joint, radius and ulna nonunion, impairment of the radius, 
impairment of the ulna and impairment of supination and 
pronation, none of which is present in this case. 

Specific schedular criteria

The evidence in this case reflects that the veteran's right 
arm is his non-dominant (minor)  extremity.  See 38 C.F.R. § 
4.69 (2007) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].

Under Diagnostic Code 5206, limitation of flexion of the 
minor forearm is rated 20 percent disabling when limited to 
70 degrees, 30 percent disabling when limited to 55 degrees 
and 40 percent disabling when limited to 45 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007).

Under Diagnostic Code 5207, limitation of extension of the 
minor forearm is rated 20 percent disabling when limited to 
90 degrees, 30 percent disabling when limited to 100 degrees 
and 40 percent disabling when limited to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2007). 

Normal range of motion for the elbow is defined as follows: 
flexion to 145 degrees, extension to 0 degrees.  See 
38 C.F.R. § 4.71, Plate I (2007).

Analysis

Schedular rating

The veteran was provided a VA examination for his right 
forearm in October 2004.  This examination report, along with 
a July 2006 private treatment record from the Worchester 
Medical Clinic provide the following range of motion results: 



Degrees


October 2004
July 2006
Normal
Flexion
100
70
145
Extension
0
90
0

Under Diagnostic Code 5206, limitation of minor forearm 
flexion to 70 degrees warrants a 20 percent disability 
rating.  This is the disability rating which is currently 
assigned.  An increased disability rating can therefore not 
be assigned based on Diagnostic Code 5206.

The veteran demonstrated right forearm extension of 90 
degrees in July 2006.  This is precisely the limitation which 
allows for the assignment of a 20 percent rating under 
Diagnostic Code 5207.  Accordingly, an increased disability 
rating is not warranted under that code.

In short, the demonstrated limitation of flexion to 70 
degrees and extension to 
90 degrees squarely fits into the schedular criteria for the 
assignment of a 20 percent disability evaluation under 
Diagnostic Codes 5206 and 5207.  That is the rating which is 
currently assigned.  Based on these findings, an increased 
schedular disability rating is not warranted.  

DeLuca consideration 

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2007).  The Board has therefore taken into 
consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In this case, there is no support in the objective medical 
evidence for an increased rating based on functional loss.  
While the medical evidence indicates that the veteran 
experiences pain and weakness, there is no indication that 
such symptoms have an impact on his right forearm range of 
motion, or are of such severity that an additional disability 
rating is warranted.  Thus, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. 
§§ 4.40 and 4.45.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Although it was not raised by the veteran, the Board observes 
that in VAOPGCPREC 9-04, VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee. Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg. See VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

By its terms, VAOPGCPREC 9-04 applies to the knee, not the 
elbow. VA General Counsel has not since expanded the concept 
embodied in that opinion to any other joint.  Nor, to the 
Board's knowledge, has the Court. Under these circumstances, 
it would be beyond the Board's authority to expand the 
General Counsel's holding beyond knee disabilities.  See 38 
U.S.C.A. § 7104(c) (West 2002) [the Board is bound in its 
decisions by the regulations and the precedent opinions of 
the chief legal officer of VA.  

Accordingly, the Board finds that to separately rate 
limitation of flexion and extension of the veteran's elbow 
would constitute improper pyramiding.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Staged ratings are currently in effect for the veteran's 
right forearm disability: the disability he has been rated as 
10 percent disabling from September 6, 2004 to July 5, 2006 
and 20 percent thereafter.  After reviewing the medical 
evidence, the Board has determined that the veteran's 
disability rating has been appropriately staged.  

In this case, the evidence of record includes two range of 
motion findings for the veteran's right arm.  As noted above, 
the July 6, 2006 outpatient treatment record from Worcester 
Medical Center showed a worsening of the veteran's 
disability.  Prior to that date, the veteran's flexion was 
measured at 100 degrees, which corresponds with the 10 
percent disability rating which was then assigned.  
Extension prior to July 6, 2006 was normal.  The July 6, 2006 
private treatment record is the first indication of more 
restricted ranges of motion, and is therefore the earliest 
that a 20 percent disability can be established.  The Board 
therefore finds that the veteran's right forearm disability 
has been appropriately staged. 

Extraschedular evaluation 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the May 2005 
Statement of the Case and appears to have considered the 
regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
right forearm condition.  Indeed, it does not appear from the 
record that he has been hospitalized for that disability at 
all.  

The veteran testified that he is unable to operate heavy 
equipment and has been assigned to work on tasks involving 
less physical activity due to his disability.  See The 
October 2006 hearing transcript, page 4.  The veteran has 
also submitted a lay statement from his employer which 
indicates that "while heavy equipment operators frequently 
use their right arm" the veteran's "duty assignment . . . 
requires no need for the day to day operations of heavy 
equipment."  Although the Board does not doubt that the 
veteran's employment has been impaired due to his right 
forearm disability and that he can no longer operate heavy 
equipment, there is no evidence that the veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability rating.  There is nothing in the current 
evidence of record to indicate that the veteran's right 
forearm disability causes any marked, unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected right forearm fracture residuals.  The 
benefit sought on appeal is denied.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased disability rating for service-
connected right forearm fracture  residuals is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


